Title: From Thomas Jefferson to the Committee of Congress at Headquarters, 2 July 1780
From: Jefferson, Thomas
To: Committee of the Continental Congress



Gentlemen
Richmond July 2. 1780.

I have received three several letters which you did me the honor of writing on the subject of supplies of men and provisions to the grand army. The compliance with these requisitions not lying within the extent of my powers, I immediately laid them before the General assembly then and still sitting. A bill is now passed by them enabling me to call into public use whatever provisions may be spared by our citizens; and this is put into a train of execution. I hope it will enable me to furnish the quantity of salted meat called for by Congress, and I think within a short time. Congress have left to us to determine whether we can spare any grain to the Northward. It will not be in my power to say whether we can or not until I shall receive a return from those commissioned with the execution of the act, which will not be till the last of this month. I can assure you of the strongest disposition to contribute every thing within our power to aid the Northern operations. But it is necessary to apprise you of one circumstance. Transportation by land has been little practised in this country. We have therefore few waggons, and a great part of these have been lately drawn to the Southward. Transportation by water has been cut off for some time by the privateers which have been constantly cruising in our bay. These have been from six to eleven in number; the largest carrying twenty guns. To them are added at present eight frigates; tho’ I can scarcely beleive these mean to continue. In this situation nothing can venture out of our rivers. The Quartermaster has salted provisions for your army actually laden on board vessels, and a considerable supply of corn ready to send. But we see no prospect of getting it up the bay. The same causes will obstruct our supplies to the Southern army except from those parts of our country bordering on Carolina.
The assembly have before them a bill for supplying by draught 5000. regulars to serve eighteen months. This I have no doubt will pass. It’s execution will probably take a month, counting till the general rendezvous of the levies in this country. Hence I fear that should Congress call them Northwardly they will not be ready to co-operate with the main army till late in August.
I have the honor to be with the greatest respect Gentlemen Your most obedient & most humble servt.,

Th: Jefferson

 